Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James R. Hasselbeck on 05/25/22.

The application has been amended as follows: 

1.-2. (Canceled)

3. (Currently Amended) The filter device 
	the first bent channel section with the second bent channel section are bent in a curved shape to 

4. (Currently Amended) The filter device 
	at least one of the first bent channel section and the second bent channel section are bent in a curved shape to impart a directional change of at least 90.

5. (Currently Amended) The filter device 
	a curvature of at least one of the bent channel sections is not constant.

6. (Original) The filter housing according to claim 5, wherein
	said curvature is largest in a central part of said at least one bent section.

7.-10. (Canceled)

11. (Currently Amended) The filter device 
	a filter base housing configured to receive the filter element,
	wherein the overflow opening is shaped to correspond at least approximately to a flow cross section of the filter base housing and/or a cross-sectional shape of the filter base housing.

12. (Currently Amended) The filter device 
	a flow cross section of the overflow opening is larger than a flow cross section of the inflow opening.

13. (Currently Amended) The filter device 
	the cross-sectional shape of the intermediately positioned channel section of the inlet channel is flattened relative to the cross-sectional shape of the inflow opening and/or the cross-sectional shape of the overflow opening.

14. (Currently Amended) The filter device 
	the cross-sectional shape of the inflow opening is circular.

15. (Currently Amended) The filter device 
	the cross-sectional shape of the inflow opening is round or oval and comprises a length to width ratio larger than 0.5 or smaller than 2.

16. (Canceled)

17. (Currently Amended) The filter device according to claim 22, wherein
	the filter element comprises
		an annular filter medium body. 

18. (Previously Presented) The filter device according to claim 17, wherein
	the annular filter medium body comprise
		an oval elongate cross-sectional shape and
	wherein the filter housing comprises
		an oval elongate cross-sectional shape. 

19. (Previously Presented) The filter device according to claim 17, further comprising
	a flow-tight separation element formed as a circumferentially extending calming wall, connected to an interior of the filter housing and circumferentially surrounding a portion of axial length of annular filter medium body,
	wherein the flow-tight separation element extends across a partial surface of the annular filter medium body at an inflow side of the filter medium body.

20. (Currently Amended) The filter device according to claim 22, wherein
	the cross-sectional shape of the overflow opening corresponds to a cross-sectional shape of the filter element.

21. (Canceled)

22. (Currently Amended) A filter device 
	a filter housing comprising an inlet housing and a cover;
	a filter element arranged in the filter housing;
	the inlet housing configured to be arranged upstream of the [[a]] filter element and having an axial inner side configured to face and cover an axial end of the filter element and an axial outer side arranged opposite the axial inlet side, the inlet housing comprising:
		the [[a]] cover arranged at and facing the axial end of the filter element;
		an inlet channel formed by the inlet housing at an axial outer side of the cover of the inlet housing, and having a narrow-elongated shape arranged following an outer circumference of the inlet housing, the inlet channel comprising:
				an inflow opening configured to introduce a fluid to be purified, the inflow opening arranged at a first end of the inlet channel, the inlet channel following a curving path from the inflow opening to a second end of the of inlet channel,
				wherein an axial height of the inlet channel is ramped which means the axial height of the inlet channel drops, relative to the cover, along a length of the inlet channel as it follows the outer circumference of the inlet housing from the inlet opening to the second end of the of inlet channel, such that a flow cross section decreases 
		wherein the inlet channel comprises:
			a first bent channel section having the inflow opening;
			an intermediately positioned channel section fluidically connected in series with the first bent channel section; and
			a second bent channel section fluidically connected sequentially 
		wherein the first bent channel together with the second bent channel are bent in a curved shape to impart a flow direction change of at least 45° in the inlet channel;
		an overflow opening formed as an elongated slit, elongated along and opening radially through of a circumferential wall of both the intermediately positioned channel section and the second bent channel section, opening at an exterior of the filter element when the filter element received an interior of the filter housing, the overflow opening elongated along the narrow elongated shape of the inlet channel following the outer circumference of the inlet housing;
	wherein a cross-sectional shape of the intermediately positioned channel section differs from a cross-sectional shape of the inflow opening and from a cross-sectional shape of the overflow opening.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claim 22 includes structures which are neither anticipated by, nor obvious over prior art of record.  Claims 3-6, 11-15 and 17-20 depend on claim 22; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773